Citation Nr: 0947943	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel






INTRODUCTION

The Veteran had active military service from September 1967 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran's hearing loss in the right ear is productive 
of a puretone threshold average no higher than 10 with speech 
recognition ability of 100 percent.

2.  The Veteran's hearing loss in the left ear is productive 
of a puretone threshold average no higher than 19 with speech 
recognition ability of 100 percent.

3.  The Veteran's bilateral hearing loss does not represent 
an exceptional disability picture.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.85, 
Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment in order to substantiate the claim.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  VA must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran specific."  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  In addition, 
the Federal Circuit determined that "while a veteran's 
'daily life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Id. 
at 1280.  Thus, the Federal Circuit held that "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."  Id. at 1281.

In this case, notice was sent to the Veteran in November 2005 
and March 2006, prior to the initial adjudication of his 
claim. Although the November 2005 notice advised the Veteran  
of his and VA's respective duties for obtaining evidence, it 
failed to provide the appropriate information of what 
evidence was required to substantiate the claim.  In the 
March 2006 notice, he was advised that a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  

The Board acknowledges that the notice letters sent to the 
Veteran do not fully meet the requirements set forth in 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice to the Veteran.  
The Board finds, however, that the Veteran either knew or 
should have known what he needed to show to establish 
entitlement to an increased disability rating.  In his Notice 
of Disagreement and VA Form 9, the Veteran clearly argues 
that VA should take into consideration the effect his hearing 
loss has on his daily life; in other words, that he hears 
fine when in the booth for the hearing test, but has 
difficulty understanding people in noisy environments.  
Furthermore, the Veteran was provided with an appropriate 
Statement of the Case, which provided him with the rating 
criteria for hearing loss.  Thus, the Board finds that the 
Veteran had actual knowledge of what information and evidence 
was necessary to establish entitlement to an increased 
disability rating and it, therefore, may proceed to 
adjudicate the Veteran's claim without prejudice to him.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The Veteran was afforded VA examination in 
February 2006.  Significantly, the Board observes that he 
does not report that the condition has worsened since he was 
last examined, and thus a remand is not required solely due 
to the passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Service connection for bilateral hearing loss was established 
effective September 1, 1970, and evaluated as noncompensable.  
In July 2005, the Veteran filed a claim seeking service 
connection for multiple conditions including hearing loss.  
However, as service connection had already been established, 
the RO appropriately adjudicated the Veteran's claim relating 
to hearing loss as one for an increased disability rating.

Hearing impairment is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).  

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII (2006).  Table VI correlates the average pure tone 
sensitivity threshold (derived from the sum of the 1000, 
2000, 3000, and 4000 Hertz thresholds divided by four) with 
the ability to discriminate speech, providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Under certain circumstances, Table VIa is used to evaluate 
hearing loss.  The first is when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The second 
circumstance is when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more.  38 C.F.R. § 4.86(a).  Finally, Table 
VIa may be used when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
38 C.F.R. § 4.86(b).  When either criteria are met under 
38 C.F.R. § 4.86, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

VA treatment records do not reveal any complaints of or 
treatment for hearing loss.  In fact, they do not even make 
reference to hearing loss as part of the Veteran's past or 
present medical history.  

The Veteran underwent VA audio examination in February 2006.  
He reported his hearing as "fair," with noise exposure in 
service to gun fire, artillery and mortar fire and after 
service to working as a truck driver.  The examiner noted 
that the only audiograms found in the claims file were from 
the service entrance and exit examinations, which showed 
hearing within normal limits on entrance but, at the time of 
discharge, showed a loss of hearing acuity.  Furthermore, the 
examiner noted that the Veteran did not report going in for a 
hearing test since discharge from the military in 1970.  

On VA audiological evaluation in February 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
10
10
15
10
LEFT
5
20
25
25
19

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  

In rendering a diagnosis, the examiner noted that the results 
of the audiometric testing indicate normal hearing for both 
ears for VA purposes by pure tone averages.  Good word 
recognition was noted for both ears.  

When applying these findings to Table VI, the numeric 
designation of the Veteran's hearing impairment for each ear 
is I.  Applying those numeric designations to Table VII, the 
result shows the Veteran is only entitled to a zero percent 
evaluation for his bilateral hearing loss.  The Board notes 
that the special criteria for use of Table VIa are not met.  
A schedular compensable evaluation is, therefore, not 
warranted.

Furthermore, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to present such an 
exceptional disability picture that the available schedular 
evaluation for that disability are inadequate.  In other 
words, the disability picture presented in the record is 
adequately contemplated by the rating schedule.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

The current medical evidence fails to show that the Veteran 
has sensorineural hearing loss for VA rating purposes.  The 
Veteran contends, however, that he can hear when he sits in 
the booth with the headsets on (for the audiometric test); 
but when he is in noisy environments or someone is talking to 
him from another room or behind him, he cannot hear them or 
recognize what they are saying.  He argues that this should 
be taken into consideration when deciding on his disability 
rating.  Despite the Veteran's contentions, the Board fails 
to see how the Veteran's reported hearing loss constitutes 
such an exceptional disability picture as to render the VA 
rating schedule inadequate.  The Veteran does not report, nor 
does the evidence show, any unusual symptoms or 
characteristics of his bilateral hearing loss (e.g., he has 
normal ear drum mobility and normal middle ear pressure in 
both ears).  Moreover, the problems reported by the Veteran 
appear to be consistent with the findings on the VA audio 
examination.  Thus, the Veteran has failed to show how his 
hearing loss presents an exceptional disability picture.  
Furthermore, there is no evidence that the Veteran has even 
obtained medical treatment for his complained of hearing 
loss, much less that he has been hospitalized because of it.  
Finally, the evidence does not show, nor has the Veteran 
reported, that he has marked interference with employment due 
to his bilateral hearing loss.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
compensable disability rating is warranted for the Veteran's 
service-connected bilateral hearing loss.  The preponderance 
of the evidence being against the Veteran's claim, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.




ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


